       Case 4:18-cv-07366-PJH Document 76 Filed 10/18/19 Page 1 of 3


 1   Dustin F. Hecker, Esq. (pro hac vice)
     Justin A. Kesselman, Esq. (pro hac vice)
 2   ARENT FOX LLP
 3   The Prudential Tower
     800 Boylston Street
 4   Boston, MA 02199
     Telephone: 617.973.6131
 5   Facsimile: 617.367.2500
     Attorneys for Plaintiff and Cross-Defendant
 6   MAGIC LINK GARMENT LTD.
 7
                                 UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA

 9   __________________________________________
                                               )
10   MAGIC LINK GARMENT LTD., a Hong Kong )
     Limited Company,                          )
11                                             )           CASE NO. 4:18-cv-07366-PJH
                             Plaintiff,        )
12                                             )           STIPULATION AND [PROPOSED]
                       v.                      )           ORDER EXTENDING EXPERT
13                                             )           WITNESS DISCLOSURE
                                               )           DEADLINES
14   THIRDLOVE, INC. a Delaware Corporation, )
                                               )
15                           Defendant.        )
     __________________________________________)
16                                             )
     AND RELATED CROSS-COMPLAINT.              )
17   ___________________________               )
18
             The plaintiff, Magic Link Garment Ltd., and the defendant, ThirdLove, Inc., jointly
19

20   request that the Court extend by approximately two weeks the time within which each may serve

21   their initial and rebuttal expert disclosures.

22           WHEREAS, the current deadline for the submission of expert disclosures is October 30,
23   2019, and the current deadline for the submission of rebuttal disclosures is December 6, 2019;
24
             WHEREAS, the deadline for the completion of expert discovery is January 31, 2010;
25
             WHEREAS, the parties completed fact discovery by the October 4, 2019 deadline;
26
             WHEREAS, the parties have certain limited discovery disputes of which they have
27

28
                       STIPULATION AND [PROPOSED] ORDER EXTENDING EXPERT
                                  WITNESS DISCLOSURE DEADLINES
                        Case 4:18-cv-07366-PJH Document 76 Filed 10/18/19 Page 2 of 3


                 1   provided notice to the Court on October 11, 2019;
                 2            WHEREAS, Magic Link would like to review the products it delivered to ThirdLove and
                 3
                     which remain in a FedEx warehouse in Greenwood, Indiana prior to submission of its expert
                 4
                     report, which inspection cannot occur until early November 2019;
                 5
                              WHEREAS, ThirdLove’s expert also would prefer additional time to prepare the initial
                 6

                 7   expert disclosure;

                 8            THEREFORE, the parties stipulate that the expert disclosure deadlines be extended as

                 9   follows:
                10
                              DISCLOSURE OF EXPERTS (retained and non-retained): November 15, 2019.
                11
                              REBUTTAL: December 20, 2019.
                12
                              The parties do not request any other deadlines set out in the Court’s Case Management
                13
                     Order, as amended July 31, 2019, will be changed.
                14

                15   Dated: October 17, 2019

                16                                               Respectfully submitted,
                17
                                                                 MAGIC LINK GARMENT LTD.
                18                                               By its attorneys,
                19                                               /s/ Dustin F. Hecker
                                                                 Dustin F. Hecker, Esq. (pro hac vice)
                20                                               dhecker@pbl.com
                                                                 Justin A. Kesselman, Esq. (pro hac vice)
                21                                               jkesselman@pbl.com
                                                                 ARENT FOX LLP
                22                                               The Prudential Tower
                                                                 800 Boylston St.
                23                                               Boston, MA 02199
                                                                 Tele: 617-973-6100
                24                                               Attorneys for Plaintiff and Cross-Defendant
                                                                 Magic Link Ltd.
                25
                26

                27
                                          STIPULATION AND [PROPOSED] ORDER EXTENDING EXPERT
                28                                   WITNESS DISCLOSURE DEADLINES
ARENT FOX LLP                                                    2
                     21158073.1/321127-00003
                        Case 4:18-cv-07366-PJH Document 76 Filed 10/18/19 Page 3 of 3


                 1                                                THIRDLOVE, INC.
                                                                  By its attorneys,
                 2
                                                                  BERGESON, LLP
                 3
                                                                  /s/ John D. Pernick
                 4                                                John D. Pernick (SBN 155468)
                                                                  jpernick@be-law.com
                 5                                                Jaideep Venkatesan, Esq.
                                                                  jvenkatesan@be-law.com
                 6                                                Bergeson LLP
                                                                  111 North Market Street, Suite 600
                 7                                                San Jose, CA 95113
                                                                  Tele: \\(408) 291-6200
                 8                                                Attorneys for Defendant and Cross-Plaintiff
                                                                  Thirdlove, Inc.
                 9

                10   PURSUANT TO STIPULATION, IT IS SO ORDERED.                                    S DISTRICT
                                                                                                 TE           C
                                                                                               TA




                                                                                                                     O
                                                                                          S




                                                                                                                      U
                                                                                         ED




                                                                                                                       RT
                11                                                                                               ERED




                                                                                     UNIT
                                                                                                         O ORD
                                                                                              IT IS S




                                                                                                                             R NIA
                12   DATED: October 18, 2019                                                                       ilton
                                                                                                      J. Ham




                                                                                     NO
                                                                         United States District hyllisCourt  Judge
                                                                                        Judge P




                                                                                                                             FO
                                                                                      RT
                13




                                                                                                                         LI
                                                                                              ER




                                                                                         H




                                                                                                                     A
                                                                                                   N                     C
                                                                                                                     F
                                                                                                       D IS T IC T O
                14                                                                                           R

                                                            ATTESTATION
                15
                              I, Dustin F. Hecker am the ECF User whose identification and password are being used
                16   to file this STIPULATION AND [PROPOSED] ORDER EXTENDING EXPERT WITNESS
                17   DISCLOSURE DEADLINES. In compliance with Civil Local Rule 5-1(i)(3), I attest that all
                     other signatories have concurred in this filing.
                18
                     Dated: October 17, 2019
                19
                                                     CERTIFICATE OF SERVICE
                20
                             I, Dustin F. Hecker, counsel for the Plaintiff and Cross-Defendant in the above-captioned
                21   matter, hereby certify that on this 17th day of October the foregoing STIPULATION AND
                     [PROPOSED] ORDER EXTENDING EXPERT WITNESS DISCLOSURE DEADLINES filed
                22   through the ECF system will be sent electronically to the registered participants as identified on
                23   the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
                     registered participants.
                24
                                                                  /s/ Dustin F. Hecker
                25                                                Dustin F. Hecker

                26

                27
                                          STIPULATION AND [PROPOSED] ORDER EXTENDING EXPERT
                28                                   WITNESS DISCLOSURE DEADLINES
ARENT FOX LLP                                                    3
                     21158073.1/321127-00003
